UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-KCURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934Date of Report (Date of Earliest Event Reported): January 4, 2017 PixarBio Corporation(Name of Small Business Issuer in its Charter) Delaware47-1945113(State or Jurisdiction of Incorporation or Organization)(I.R.S. Employer Identification No.)200 Boston Avenue, Suite 1875Medford, MA 02155(Address of principal executive offices) (617) 803-8838(Telephone Number of Principal Executive Offices)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE.PixarBio Corporation (the “Company”) issued a press release, dated January 4, 2017, in which the Company responded to InVivo Therapeutics Corporation’s (“InVivo”) false patent and intellectual property claims, which were set forth in a press release on January 3, 2017. In its response, the Company asserts that Francis Reynolds invented the Neuroscaffold for spinal cord injuries, and that he owns the rights to the trademark. The Company, also, increased its offer to acquire InVivo Therapeutics to one hundred million ($100,000,000) dollars, with the condition that Richard Roberts and Ken DiPietro resign from the Board of Directors of InVivo and that Mark Perrin resign as Chief Executive Officer/Chairman of the Board. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS.(d)Exhibits Exhibit No.Description99.1Press Release dated January 4, 2017– PixarBio Corporation Responds to InVivo Therapeutics False Patent and Intellectual Property Claims 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PixarBio Corporation (the Company)Dated: January 4, 2017By:/s/ Francis M. Reynolds Francis M. Reynolds Title: Chief Executive Officer 3
